


110 HR 2732 IH: To amend the Act of July 3, 1890, to provide for the

U.S. House of Representatives
2007-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2732
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2007
			Mr. Simpson
			 introduced the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Natural Resources, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Act of July 3, 1890, to provide for the
		  granting to a State of a parcel of land for use as an agricultural college and
		  to proscribe the use of earnings and proceeds thereof.
	
	
		1.Agricultural college land
			 grant
			(a)In
			 generalSection 10 of the Act of July 3, 1890 (26 Stat. 215,
			 chapter 656) is amended to read as follows:
				
					10.Agricultural
				college land grant
						(a)In
				generalA quantity of land equaling 90,000 acres, to be selected
				and located in accordance with section 4, is granted to said State to use for,
				and in support of, an agricultural college in said State, as provided in the
				Acts of Congress making donations for land for those purposes.
						(b)ExceptionNotwithstanding
				sections 3 through 5 of the Act of July 2, 1862 (commonly known as the
				First Morrill Act) (7 U.S.C. 303 et seq.),
				the State of Idaho may—
							(1)invest and manage
				earnings and proceeds derived from land granted to the State of Idaho pursuant
				to subsection (a), in accordance with the standards applicable to a trustee
				under Idaho law;
							(2)deduct from
				earnings and proceeds generated from granted land any expenses that a trustee
				is authorized to deduct pursuant to Idaho law; and
							(3)use earnings and
				proceeds generated by the granted land for any uses and purposes described in
				that Act (7 U.S.C. 301 et seq.) without regard to the limitations set out in
				section 5 of that Act (7 U.S.C. 305) that prohibit the State from exceeding 10
				per centum on the purchase of land and prohibit the State from purchasing,
				erecting, preserving, or repairing of any building or
				buildings.
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 27, 1998.
			
